FILED
                           NOT FOR PUBLICATION
                                                                           DEC 24 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TATYANA EVGENIEVNA                               No.   17-16382
DREVALEVA,
                                                 D.C. No. 3:16-cv-07414-LB
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

ALAMEDA HEALTH SYSTEM;
DEPARTMENT OF INDUSTRIAL
RELATIONS, Division of Labor
Standards Enforcement; CATHERINE
DALY; JOAN HEALY; BOBBIT
SANTOS; ERIC ROOD,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                             Submitted July 15, 2019**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Before: PAEZ and RAWLINSON, Circuit Judges, and HUCK,*** District
Judge.

         Tatyana Drevaleva (Drevaleva) appeals the dismissal of her complaint. We

have jurisdiction under 28 U.S.C. § 1291 and review de novo. See Steinle v. City

and Cty. of San Francisco, 919 F.3d 1154, 1160 (9th Cir. 2019).

         1.    As all parties consented to proceed before a magistrate judge, the

magistrate judge was authorized to conduct any and all proceedings, up to and

including dismissal. See 28 U.S.C. § 636(c)(1).

         2.    Because Drevaleva asserted no viable federal claims against Alameda

Health System (AHS), a public agency, the district court lacked subject-matter

jurisdiction. See Herman Family Revocable Trust v. Teddy Bear, 254 F.3d 802,

805 (9th Cir. 2001). Drevaleva concedes that she cannot make a prima facie

showing under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e, et seq. Her claims under the Fair Labor Standards Act (FLSA) and the

Occupational Safety and Health Act (OSHA) were time-barred. AHS terminated

Drevaleva in September, 2013, and she filed her complaint in December, 2016,

outside the two-year statute of limitations for an FLSA claim and the thirty-day

filing period for an OSHA claim. See 29 U.S.C. § 255(a) (FLSA); 29 U.S.C. §


         ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
                                            2
660(c)(2) (OSHA). Neither the National Labor Relations Act nor the Labor

Management Relations Act applies to public entities such as AHS. See 29 U.S.C. §

152(2).

      3.     The district court lacked diversity jurisdiction over Drevaleva’s claims

against AHS because Drevaleva and AHS were both domiciled in California when

she filed the complaint. See Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S.

567, 570 (2004).

      4.     As the district court lacked federal question and diversity jurisdiction

over Drevaleva’s claims against AHS, it did not abuse its discretion by declining to

exercise supplemental jurisdiction over the state law claims asserted against AHS.

See Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 603, 619 (9th Cir.

2018).

      5.     Although the court had diversity jurisdiction to resolve Drevaleva’s

claims against the newly added defendants State Employees1 after her post-filing

relocation to another state, she has disavowed due process claims under the Fifth

and Fourteenth Amendments. Finally, absolute immunity and absolute privilege

precluded any viable state law claims against the State Employees based on their

official and discretionary acts related to investigation of Drevaleva’s termination.

      1
       The State Employees are Catherine Daly, Joan Healy, Bobit Santos, and
Eric Rood. No claim was asserted against the Department of Industrial Relations.
                                          3
See Cal. Gov’t Code § 820.2; see also Cal. Civ. Code § 47(a).

      AFFIRMED.




                                         4